UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4839



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES D. IZAC, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-58)


Submitted:   December 17, 2004              Decided:   May 18, 2005


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Fred Warren Bennett, Sicilia S. Chinn, BENNETT & LAWLOR, LLP,
Greenbelt, Maryland, for Appellant.    Jeb T. Terrien, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles D. Izac, Jr. was indicted on one count of unlawful

possession of a firearm by a person previously convicted of a

felony.   Before trial, the Government filed a motion in limine

seeking to preclude Izac from presenting a justification defense.

The district court initially denied the motion.                 The Government

later renewed its motion, and after conducting a hearing the

district court ruled that Izac did not meet the standard of proof

required to present a justification defense.              Izac then entered a

conditional guilty plea, reserving the right to appeal the district

court’s ruling on the availability of the justification defense.

The district court accepted the plea and sentenced Izac to 180

months’ imprisonment.         Izac now appeals the district court’s order

granting the Government’s motion in limine.

      We recently held that a conditional guilty plea is not valid

if it purports to preserve for appeal a non-case-dispositive issue.

United States v. Bundy, 392 F.3d 641, 647 (4th Cir. 2004).                     The

issue sought to be preserved for appeal in this case -- whether the

defendant was entitled to present a justification defense -- is not

case-dispositive.         A    favorable       ruling   for   Izac     would   not

necessarily result in dismissal of the charge against him; rather,

such a ruling would merely allow him to make an additional argument

at   trial.   See   id.       at   648.       Accordingly,    Izac’s    purported

conditional guilty plea is invalid.


                                          2
       The record makes clear the parties’ understanding that Izac

pled guilty only on the condition that he be permitted to appeal

the district court’s ruling on the Government’s motion in limine.

Thus, we cannot say that Izac’s plea was unconditional.                 See id. at

649.      “Because      there   is   no    valid      plea    --   conditional   or

unconditional -- to support the judgment of conviction, that

judgment   must   be     vacated”    and       the   case   remanded   for   further

proceedings.      Id.    On remand, Izac must decide whether to enter

another guilty plea or proceed to trial.

       We dispense with oral argument because the dispositive issue

has been authoritatively decided, and argument would not aid the

decisional process.       See Fed. R. App. P. 34(a)(2).

                                                             VACATED AND REMANDED




                                           3